Exhibit 10.274 

 

Texas     341018 PROMISSORY NOTE  

 

$28,880,000.00 Dated as of October 22, 2015

 

For value received, the undersigned, herein called "Borrower," promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the "Note"), is hereinafter referred to as "Lender", at 720 E. Wisconsin Avenue,
Milwaukee, WI, 53202 or at such other place as Lender shall designate in
writing, in coin or currency which, at the time or times of payment, is legal
tender for public and private debts in the United States, the principal sum of
TWENTY-EIGHT MILLION EIGHT HUNDRED EIGHTY THOUSAND DOLLARS or so much thereof as
shall have been advanced from time to time plus interest on the outstanding
principal balance at the rate and payable as follows:

 

Interest shall accrue on the unpaid principal balance from the date of advance
until maturity at the rate of three and forty-six hundredths percent (3.46%) per
annum (the "Interest Rate").

Accrued interest only on the amount advanced shall be paid on the tenth day of
the month following the date of advance and on the tenth day of each month
thereafter until November 10, 2017 (the "Initial Amortization Date"). On the
Initial Amortization Date and on the tenth day of each month thereafter until
maturity, installments of principal and interest shall be paid in the amount of
$129,041.00.

Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.

Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. To effectuate these payments, Borrower, at
or prior to the date hereof, shall execute an ACH form provided by Lender. All
installments shall be applied first in payment of interest, calculated monthly
on the unpaid principal balance, and the remainder of each installment shall be
applied in payment of principal. The entire unpaid principal balance plus
accrued interest thereon shall be due and payable on November 10, 2022 (the
"Maturity Date").

 

 1 

 

 

Borrower shall have the right, upon not less than ten (10) Business Days prior
written notice to Lender, to prepay (on a Business Day only) this Note in full
with a Prepayment Fee (as hereinafter defined); provided, however, that such
notice must contain the anticipated date of prepayment. If Borrower fails to
prepay on, or within five (5) Business Days before or after such anticipated
date of prepayment, such failure shall be deemed to be a withdrawal of
Borrower's notice of prepayment, and Borrower shall be required to submit
another written notice of prepayment pursuant to the terms and conditions set
forth in this Note if Borrower thereafter elects to prepay this Note. This
Prepayment Fee represents consideration to Lender for loss of yield and
reinvestment costs and shall also be payable whenever prepayment occurs as a
result of the application of Condemnation Proceeds as defined in the Lien
Instrument (as hereinafter defined). The Prepayment Fee shall be the greater of
Yield Maintenance or one percent (1%) of the outstanding principal balance of
this Note (the "Prepayment Fee"). The Prepayment Fee shall be calculated as of
the Prepayment Fee Determination Date.

 

"Business Day" means any day other than a Saturday, a Sunday or a day on which:
(i) Lender is closed for business or (ii) the Federal Reserve Bank of New York
is closed for business.

 

"Yield Maintenance" means the amount, if any, by which

 

(i)          the present value on the Prepayment Fee Determination Date of the
Then Remaining Payments determined by using the Periodic Discount Rate; exceeds

 

(ii)         the outstanding principal balance of this Note (exclusive of all
accrued interest) on the Prepayment Fee Determination Date.

 

"Prepayment Fee Determination Date" means

 

(A)         In the case of a voluntary prepayment, the date of the voluntary
prepayment;



(B)         In the case of a prepayment following an acceleration of the
Indebtedness (as hereinafter defined), the date of such acceleration;



(C)         In the case of a prepayment due to a condemnation:



(1)          involving the filing of a claim for the Prepayment Fee with the
condemning authority or court of competent jurisdiction, the date of such
filing; or

 

(2)          not involving the filing of a claim for the Prepayment Fee with the
condemning authority or court of competent jurisdiction, the date of such
prepayment;

 

 2 

 

 

(D)         In the case of Borrower becoming a debtor in a bankruptcy or other
insolvency proceeding, the date of Lender's filing of its proof of claim in such
proceeding.

 

"Then Remaining Payments" means payments under the Note in such amounts and at
such times as would have been payable under the Note subsequent to the
Prepayment Fee Determination Date (assuming no prepayment) in accordance with
the terms of this Note.

 

"Periodic Discount Rate" means the rate which, when compounded monthly, equals
the sum of the Applicable Percentage and the Treasury Rate.

 

"Applicable Percentage" means 0.50%.

 

"Treasury Rate" means:

 

(A)         The linearly interpolated yield, compounded semi-annually, of the
two (2) most recently auctioned (on the run) non-callable U.S. Treasury bonds,
notes or bills (other than inflation indexed (i.e., inflation protected)
securities) issued by the United States Treasury having maturity dates
equivalent or most nearly equivalent to the Average Life Date as reported
(on-line or otherwise) by The Wall Street Journal one (1) Business Day prior to
the Prepayment Fee Determination Date; or

 

(B)         If the yields from (A) above are not available, the linearly
interpolated yield, compounded semi-annually, of the two (2) Treasury Constant
Maturity Series (other than inflation indexed (i.e., inflation protected)
securities) having constant maturity dates equivalent or most nearly equivalent
to the Average Life Date as reported, for the latest day for which such yields
shall have been so reported, as of one (1) Business Day preceding the Prepayment
Fee Determination Date, in Federal Reserve Statistical Release H.15 (or
comparable successor publication); or

 

(C)         If the yields from (A) and (B) above are not available, a rate
comparable to what would have been calculated under clause (A) or (B) above, as
reasonably determined by Lender.

 

To the extent that the source used in (A), (B) or (C) above updates treasury
yield information during the day, Lender shall rely on the treasury yields
reported prior to 12:00 Noon (Central Time) one (1) Business Day prior to the
Prepayment Fee Determination Date.

 

"Average Life Date" means the date which is the Remaining Average Life from the
Prepayment Fee Determination Date.

 

 3 

 

 

"Remaining Average Life" means the number of years (calculated to the nearest
day) obtained by dividing:

 

(A)         the sum of the products obtained by multiplying

 

(1)          the principal component of each Then Remaining Payment;

 

by

 

(2)          the number of years (calculated to the nearest day) that will
elapse between the Prepayment Fee Determination Date and the scheduled due date
of such Then Remaining Payment;

 

by

 

(B)         The outstanding principal balance of this Note (exclusive of all
accrued interest) on the Prepayment Fee Determination Date.

 

Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
Prepayment Fee required under the prepayment in full right recited above.

 

In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the Prepayment Fee, if
required, shall be an amount equal to the Prepayment Fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the Prepayment Fee
Determination Date with respect to such partial prepayment.

 

Notwithstanding the above and provided no Event of Default has occurred and is
then continuing, this Note may be prepaid in full at any time, without a
Prepayment Fee, during the last ninety (90) days of the term of this Note.

 

The prepayment of this Note as herein provided, together with the Prepayment Fee
(if required as herein provided) if received by Lender prior to 2:00 p.m.
Central Time on a Business Day, shall be credited on that Business Day, or, if
received by Lender at or after 2:00 p.m. Central Time on a Business Day, shall,
at Lender's option, be credited on the next Business Day.

 

Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provision of the Lien Instrument
entitled "Financial Statements".

 

 4 

 

 

This Note is secured by certain property (the "Property") in the City of Fort
Worth, County of Tarrant, State of Texas described in a Deed of Trust and
Security Agreement (the "Lien Instrument") of even date herewith executed by BR
CARROLL KELLER CROSSING, LLC to KEVIN L. WESTRA, as Trustee for THE NORTHWESTERN
MUTUAL LIFE INSURANCE COMPANY.

 

Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.

 

All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any attorneys'
fees and expenses incurred by Lender to enforce or preserve its rights under any
of the Loan Documents in any bankruptcy or insolvency proceeding.

 

All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof until paid at the
Default Rate. "Default Rate" means the lower of a rate equal to the interest
rate in effect at the time of the default as herein provided plus 5% per annum
or the maximum rate permitted by law.

 

 5 

 

 

If the maturity of this Note is accelerated for any reason before the due date
stated, or in the event of voluntary or other prepayment by the Borrower,
including any prepayments of interest or fees, or in any other event, earned
interest may never include more than the maximum amount permitted by law,
computed from the date of each disbursement until payment, and any unearned
interest otherwise payable hereunder which is in excess of the maximum permitted
by law shall be cancelled automatically as of the date of such acceleration or
prepayment or other such event and (if theretofore paid) shall at the option of
Lender, unless otherwise required by applicable law, be either refunded to the
Borrower or credited on the principal of this Note provided that for purposes of
computing interest under this Note, all sum or sums paid or payable to Lender,
in connection with the loan evidenced hereby, which constitute interest shall be
taken into account by amortizing, prorating, allocating and spreading such sum
or sums, in equal parts, throughout the period of the full stated term of the
loan, to the extent permitted by law. Any interest computation under this Note
shall be at not more than the maximum legal rate, it being the intention of the
parties hereto to conform strictly to all applicable laws of the State of
Wisconsin or the laws of the State adjudicated by a court of competent
jurisdiction to be applicable and of the United States of America now or
hereafter in force (it being the intention of the parties hereto that the laws
of the State of Wisconsin and of the United States of America shall govern the
maximum legal rate of interest permitted to be charged hereunder), and in the
event it should be held that interest (or any other sum or sums paid or payable
to Lender in connection with the loan evidenced hereby deemed to constitute
interest) payable under this Note is in excess of the maximum permitted by such
laws, the interest chargeable hereunder shall be reduced to the maximum amount
permitted by such laws.

 

Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under the Guarantee of
Recourse Obligations of even date herewith executed by Carroll Multifamily Real
Estate Fund III, LP, a Delaware limited partnership, (the "Carroll Principal")
and Bluerock Residential Growth REIT, Inc., a Maryland corporation, (the "BR
Principal") (the Carroll Principal and the BR Principal are herein collectively
referred to as the "Principals") for the benefit of Lender to the extent any
rights and remedies under said Guarantee of Recourse Obligations are applicable
and under other separate guarantees, if any, (iii) under any of the other Loan
Documents (as defined in the Lien Instrument) and (iv) in any other collateral
securing the Indebtedness. If such proceeds are insufficient to pay the
Indebtedness, Lender will never institute any action, suit, claim or demand in
law or in equity against Borrower for or on account of such deficiency;
provided, however, that the provisions contained in this paragraph

 

(i)           shall not in any way affect or impair the validity or
enforceability of the Indebtedness or the Lien Instrument; and

 

(ii)          shall not prevent Lender from seeking and obtaining a judgment
against Borrower, and Borrower shall be personally liable, for the Recourse
Obligations.

 

 6 

 

 

"Recourse Obligations" means

 

(a) rents and other income from the Property received by Borrower, any
Principal, or any authorized agent of Borrower from and after the date of any
Non-Monetary Default (as defined in the Lien Instrument) of which Borrower has
received notice or any Monetary Default (as defined in the Lien Instrument)
remaining uncured prior to the Conveyance Date (as hereinafter defined), which
rents and other income have not been applied to the payment of principal and
interest on this Note or to reasonable operating expenses of the Property (it
being agreed by Lender that operating expenses shall be reasonable if they were
included in Borrower's original annual budget for the particular calendar year);

 

(b) amounts necessary to repair any damage to the Property caused by the gross
negligence or intentional misconduct of Borrower, any Principal, or any
authorized agent of Borrower;

 

(c) insurance loss proceeds and Condemnation Proceeds (as defined in the Lien
Instrument) released to Borrower but not applied in accordance with the Loan
Documents;

 

(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property occurring prior to the Conveyance Date,
but that were not available due to the default by Borrower in carrying all
insurance required by Lender under the Loan Documents;

 

(e) damages suffered by Lender as a result of fraud or intentional
misrepresentation in connection with the Indebtedness by Borrower, any
Principal, or any authorized agent of Borrower;

 

(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property, and
amounts required to fulfill Borrower's obligations as lessor under any leases of
the Property, in each case, either paid by Lender and not reimbursed prior to,
or remaining due or delinquent on the Conveyance Date;

 

(g) all security deposits under leases of the Property or any portion of the
Property actually received by or credited to Borrower, any Principal, or any
authorized agent of Borrower or any predecessor of Borrower, and not refunded to
the tenants under said leases in accordance with their respective leases or
delivered to Lender on or prior to the Conveyance Date, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of said leases prior to the occurrence of the Event of Default that gave
rise to such conveyance on the Conveyance Date, and all advance rents collected
by Borrower, any Principal, any agent of Borrower or any predecessor of
Borrower, and not applied in accordance with the leases of the Property or
delivered to Lender;

 

 7 

 

 

(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of the provision of
the Lien Instrument entitled "Prohibition on Transfer/One-Time Transfer";

 

(i) any losses suffered by Lender as a result of the Property not being in
compliance with all applicable zoning and land use ordinances, covenants,
statutes, and regulations; and;

 

(j) reasonable attorneys' fees and expenses incurred by Lender to the extent
suit is brought by Lender to collect any of the amounts described in
subparagraphs (a) through (i) above.

 

"Conveyance Date" means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower's statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or (iii)
the date of the conveyance of the Property to Lender in lieu of foreclosure.

 

Notwithstanding anything herein to the contrary, Borrower shall not have any
personal liability for Recourse Obligation (f) above if a Valid Tender is made
within the Tender Period.

 

As used herein, "Tender Period" means the 60-day period immediately following
the earlier of (i) Borrower’s receipt of written notice that the Indebtedness
has been accelerated by Lender or (ii) the maturity date of the Note.

 

"Valid Tender Date" means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.

 

"Tender" means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender's designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender's designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not previously approved in writing by Lender.

 

"Valid Tender" means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of its
affiliates).

 

 8 

 

 

"Review Period" means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender's designee.

 

Lender or Lender's designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender's designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender's or Lender's
designee's option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.

 

If Lender or Lender's designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.

 

All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Lien Instrument.

 

Except as otherwise set forth herein, this Note, the interpretation hereof and
the rights, obligations, duties and liabilities hereunder shall be governed and
controlled by the laws of Texas.

 

  BR CARROLL KELLER CROSSING, LLC,   a Delaware limited liability company      
By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

 9 

 